Citation Nr: 0116798	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Whether the reduction in the disability rating for 
service-connected cervical strain from 20 percent to 
noncompensable was proper.  

4.  Entitlement to an increased rating for cervical strain, 
currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1983 to 
April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for hypertension 
and a right knee disorder; and proposed to reduce the 
veteran's disability rating for cervical strain from 20 
percent to noncompensable.  

In a September 1998 rating decision, the RO reduced veteran's 
disability rating for cervical strain from 20 percent to 
noncompensable, effective December 1, 1998.

The veteran's file was subsequently transferred to the 
Detroit, Michigan RO at his request.

In his claim, the veteran asserted entitlement to service 
connection for bilateral knee disabilities.  However, in his 
substantive appeal, he indicated that he was only asserting 
entitlement to service connection for a left knee disorder.  
Therefore, that is how the issue has been phrased on the 
initial page of this decision.  Additionally, the Board has 
determined that additional development is required on this 
issue and it will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO and the duty to assist has been met.

2.  Service medical records reflect that the veteran was 
treated for borderline hypertension and it was concluded that 
he was at high risk for developing significant hypertension 
in the near future.  

3.  By rating decision in June 1998, a rating reduction from 
20 percent to noncompensable for the veteran's service-
connected cervical strain was proposed.  

4.  By rating decision in September 1998, the evaluation for 
cervical strain was reduced from 20 percent to 
noncompensable, effective from December 1, 1998.

5.  The RO followed the appropriate procedural requirements 
to effectuate the reduction, and the reduction was based on a 
reexamination which showed that the veteran had no limitation 
of motion of the cervical spine.  

6.  The veteran's cervical strain is characterized by pain; 
full range of motion has been demonstrated.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).  

2.  The reduction in the rating for cervical strain from 20 
percent to noncompensable, effective from December 1, 1998, 
was proper.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.105, 3.344 (2000).  

3.  The criteria for a 10 percent rating for cervical strain 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5290 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) (VCAA).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with several VA examinations.  
As such, the Board concludes that the duty to assist has been 
satisfied, and the Board will proceed with its appellate 
disposition on the merits of the claims.  

I.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2000).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Certain diseases, such as cardiovascular disease, including 
essential hypertension, may be presumed to have been incurred 
in service, if manifested to a compensable degree within one 
year subsequent to the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service medical records reflect that the veteran was 
diagnosed with borderline hypertension in November 1983.  It 
was noted that he had a strong family history of the disease 
and had elevated blood pressure readings over the past few 
weeks (e.g., 144/88, 158/92, 150/90, 130/90, and 140/80.  
Clinical evaluation revealed that his blood pressure was not 
consistently elevated enough to justify drug management at 
that time.  The clinician determined that he should return 
for consistent blood pressure checks over the next several 
weeks.  He concluded that the veteran was undoubtedly at high 
risk for developing significant hypertension in the near 
future.  In December 1983, his blood pressure was 140/92.  In 
October 1989, his diastolic blood pressure was reported to be 
slightly elevated.  Upon VA examination in April 1994, it was 
noted that the veteran's current medications included a 
hypertension drug.  Upon VA examination in August 1997, the 
veteran noted that he was first prescribed medication for 
this blood pressure in 1990.  Current blood pressure readings 
were 130/96 sitting; 130/94 standing; and 140/94 lying down.  
Pulse was 70 and respiration was 16.  Diastolic hypertension 
was diagnosed.  

Based on this clinical evidence, the record establishes that 
hypertension was incurred in service.  While it is not clear 
exactly when the veteran was first prescribed medication for 
his condition, service records adequately reflect that he was 
diagnosed with essential hypertension, and he was considered 
a strong candidate for developing significant hypertension in 
a short period of time.  Post-service records reflect that 
the veteran utilized medication to control his blood pressure 
shortly after his discharge.  Diastolic hypertension has been 
currently diagnosed.  Consequently, resolving any remaining 
doubt in favor of the veteran, it may reasonably be concluded 
that his hypertension was incurred in service or was 
manifested to a degree of 10 percent within one year of his 
discharge from service.  See 38 C.F.R. §§ 3.102, 3.303(d), 
3.307, 3.309.  Hence, service connection for hypertension is 
warranted.  

II.  Reduction

VA regulations provide that, service-connected disabilities 
that have become stabilized and are likely to improve may be 
subject to a reduction in rating if comparable and complete 
reexamination discloses such improvement.  A disability rated 
at the same level for five years or more may not be reduced.  
38 C.F.R. § 3.344 (a), (c) (2000).  

Where reduction in evaluation of a service-connected 
disability is considered warranted, and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared, setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e) (2000).  
Furthermore, the veteran is to be notified of the 
contemplated action (reduction or discontinuance), given 
detailed reasons therefor, and given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
veteran is also to be informed that he may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§ 3.105(e), (h) (2000).  

In the instant case, the Board finds that the RO furnished 
the veteran appropriate notice of the proposed rating 
reduction for his cervical strain disability in June 1998.  
He was informed that he could submit evidence that the 
proposed reduction would be inappropriate and that he was 
entitled to a predetermination hearing.  However, he did not 
request such hearing.  After the appropriate amount of time 
had lapsed, the RO reduced the rating, effective December 1, 
1998.  Accordingly, the Board finds that the RO followed the 
appropriate procedural requirements for reducing the 
veteran's service-connected disability rating.  

In an August 1995 rating decision, the RO rated the veteran's 
service-connected cervical strain 20 percent disabling based 
upon findings at a July 1995 VA examination which showed that 
his flexion and extension of the cervical spine were limited 
to 70 degrees and left and right rotation were limited to 50 
degrees.  The diagnosis was cervical strain with resultant 
decrease in range of motion.  The RO concluded that these 
clinical manifestations met the criteria for a 20 percent 
rating pursuant to Diagnostic Code (DC) 5290 which provides 
that a 20 percent rating is warranted where there is moderate 
limitation of motion of the cervical spine.  See 38 C.F.R. 
§ 4.71a, DC 5290 (2000).  

At a VA examination in August 1997, the veteran demonstrated 
full range of motion of the cervical spine.  There were no 
muscle spasms present, and X-rays were negative.  It was 
concluded that the veteran had only mild residuals from a 
remote neck injury.  Based on this evidence, the RO concluded 
that there had been improvement in the veteran's service-
connected cervical strain and appropriately reduced the 
condition to a noncompensable rating since there was no 
demonstrable limitation of motion of the cervical spine to 
justify a compensable rating under DC 5290.  Furthermore, the 
20 percent rating had not been in effect for five years at 
the time of the proposed reduction.  Accordingly, the Board 
concludes that the reduction in the veteran's cervical strain 
from 20 percent to noncompensable was proper.  

III.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2000).
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2000).  

In DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court of 
Appeals for Veterans Claims (Court) held that diagnostic 
codes which provide a rating solely on the basis of loss of 
range of motion must be considered with 38 C.F.R. §§ 4.40, 
4.45 (regulations pertaining to functional loss of the joints 
due to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be factored in appropriately.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2000).  

The veteran's cervical strain is evaluated under the 
provisions of DC 5290 and is rated noncompensable.  Slight 
limitation of motion of the cervical spine is assigned a 
10 percent disability rating.  Moderate limitation of motion 
is assigned a 20 percent rating, and severe limitation of 
motion warrants a 30 percent disability rating.  38 C.F.R. 
§ 4.71a, DC 5290.  Based on a review of the evidence of 
record, the Board concludes that a 10 percent rating for the 
service-connected cervical strain is warranted.  

As noted above, upon VA examination in August 1997, the 
veteran was found to have full range of motion of the 
cervical spine.  Additionally, there were no muscle spasms 
present and X-rays were negative for arthritis or other 
residuals.  However, the veteran had complained that he 
continued to experience pain in his cervical spine.  In light 
of the holding in DeLuca, supra, as well as the provisions of 
38 C.F.R. §§ 4.40 and 4.45, the Board finds that the 
disability associated with the veteran's cervical strain may 
reasonably be found to be synonymous with slight limitation 
of motion of the cervical spine.  Hence, a 10 percent rating 
is warranted under DC 5290.  See also 38 C.F.R. § 4.7.  


ORDER

Entitlement to service connection for hypertension is 
granted. 

The reduction in the disability rating for cervical strain 
from 20 percent to noncompensable was proper.  

A 10 percent rating for cervical strain is granted, subject 
to the regulations governing the payment of monetary awards.  


REMAND

As noted in the Introduction above, the veteran has asserted 
entitlement to service connection for a left knee disorder.  
However, the VA examination in August 1997, only addressed 
the veteran's right knee.  Therefore, the Board finds that 
additional development would be appropriate.  See VCAA, 
supra.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request from the veteran 
the names and addresses of all VA and 
private medical providers from whom he has 
received treatment for a left knee 
disorder.  All identified records should 
be obtained.  

3.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

4.  The veteran should be scheduled for a 
VA orthopedic examination.  Before 
evaluating the veteran, the examiner 
should review the claims folder, including 
the service medical records, which should 
be provided to him/her prior to the 
examination.  After the examination (which 
should include any other tests deemed 
indicated by the examiner) and a review of 
the record, the examiner should provide 
written responses, to the extent feasible, 
to the following questions and inquiries:

(a)  Does the veteran currently have 
a chronic left knee disorder?  
Please list all clinical diagnoses.  

(b)  Is it at least as likely as not 
that any currently diagnosed left 
knee disability had its onset in, or 
is otherwise related to, the 
veteran's active military service?  
The examination report should reflect 
review of all pertinent material in the 
claims folder and include a complete 
rationale for all opinions expressed.  It 
is imperative that the examiner preface 
his/her answer with any italicized phrase 
indicating VA's standard of proof.

5.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for a left knee 
disorder.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, should be provided a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is advised that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



